592 N.W.2d 121 (1999)
234 Mich. App. 68
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
John Matthew SHELDON, Defendant-Appellee.
Docket No. 204254.
Court of Appeals of Michigan.
Submitted November 10, 1998, at Detroit.
Decided February 12, 1999, at 9:10 a.m.
Released for Publication May 5, 1999.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, David G. Gorcyca, Prosecuting Attorney, Richard Browne, Chief, Appellate Division, and Rae Ann Ruddy, Assistant Prosecuting Attorney, for the people.
*122 Before: O'CONNELL, P.J., and GRIBBS and TALBOT, JJ.
PER CURIAM.
The prosecution appeals by leave granted from a circuit court order affirming the district court's denial of its motion for reciprocal discovery. We reverse.
Defendant was charged with reckless driving, M.C.L. § 257.626; MSA 9.2326, a misdemeanor. After providing discovery to defendant in response to defendant's request, the prosecution served defendant with a request for reciprocal discovery pursuant to MCR 6.201 and M.C.L. § 767.94a; MSA 28.1023(194a). When defendant objected, the prosecution filed a motion to compel discovery. The district court denied the prosecution's motion, reasoning that M.C.L. § 767.94a; MSA 28.1023(194a) was superseded by MCR 6.201 and that MCR 6.201 was not applicable in misdemeanor cases. The circuit court granted leave to appeal and affirmed.
On appeal to this Court, the prosecution contends that the reciprocal discovery provision of MCR 6.201 applies to misdemeanor cases.[1] We agree. Questions of law are reviewed de novo. People v. Briseno, 211 Mich.App. 11, 17, 535 N.W.2d 559 (1995).
In the criminal procedure chapter of the Michigan Court Rules, rule 6.201 addresses the topic of discovery. Section A of that rule provides for discovery by the prosecution. Nothing in the text of MCR 6.201 limits the application of the rule to felony cases. However, at the outset of the chapter on criminal procedure, MCR 6.001(B) provides that certain enumerated rules apply in misdemeanor cases, and MCR 6.201 is not among those enumerated rules. On this basis, a panel of this Court recently explained in dicta that MCR 6.201 applies only to felony cases. See People v. Pruitt, 229 Mich.App. 82, 87, 580 N.W.2d 462 (1998). But see People v. Valeck, 223 Mich.App. 48, 49-51, 566 N.W.2d 26 (1997) (applying the terms of MCR 6.201 to a misdemeanor case). If we were to consider only the text of the court rules, we would most likely come to the same conclusion as the Pruitt panel. This result would be supported by the maxim expressio unius estexlusio alterius, that the express mention of one thing implies the exclusion of similar things. See Bradley v. Saranac Community Schools Bd. of Ed, 455 Mich. 285, 298, 565 N.W.2d 650 (1997).
We cannot reach that conclusion because, in addition to the text of the court rules, we must also consider the authoritative guidance offered by the Michigan Supreme Court in Administrative Order No.1994-10. Shortly before the adoption of MCR 6.201, the Legislature passed M.C.L. § 767.94a; MSA 28.1023(194a) allowing for discovery by the prosecution in criminal cases. The terms of M.C.L. § 767.94a; MSA 28.1023(194a) made no distinction between felony and misdemeanor cases. In response to the possible conflict between MCR 6.201 and M.C.L. § 767.94a; MSA 28.1023(194a), both the court rule and the statute providing for discovery by the prosecution, the Michigan Supreme Court entered Administrative Order No.1994-10:
On May 4, 1994, the Governor signed House Bill 4227, concerning discovery by the prosecution of certain information known to the defendant in a criminal case. 1994 PA 113, M.C.L. § 767.94a; MSA 28.1023(194a). On November 16,1994, this Court promulgated MCR 6.201, which is a comprehensive treatment of the subject of discovery in criminal cases.
On order of the Court, effective January 1, 1995, discovery in criminal cases heard in the courts of this state is governed by MCR 6.201 and not by M.C.L. § 767.94a; MSA 28.1023(194a). Const 1963, art 6, § 5; MCR 1.104. [Emphasis added.]
Administrative Order No.1994-10 makes no distinction between felony and misdemeanor cases. Instead, it states in straightforward language that MCR 6.201 governs discovery "in criminal cases heard in the courts of this state." We read this clear language to include misdemeanor cases as well as felony cases. Because the court rules nowhere expressly state that MCR 6.201 does not apply in misdemeanor cases, or that it applies only *123 in felony cases, there is no direct conflict between the court rules and Administrative Order No.1994-10. Therefore, the district court, bound by the language of Administrative Order No.1994-10, was required to allow the prosecution reciprocal discovery pursuant to the terms of MCR 6.201.
Reversed.
NOTES
[1]  Defendant elected not to file a brief on appeal.